DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered.
 
Response to Amendment
	Applicant’s response filed 18 March 2021 has been received and entered.  Claim 27 has been amended, claim 46 has been added and claims 1-26, 32, 34, 35 and 42-45 have been canceled.  Claims 27-31, 33, 36-41 and 46 are currently pending and under consideration in the instant office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-31, 33 and 36-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting ADM activity in a subject by administration of an ADM antibody, does not reasonably provide enablement for “modulating the ADM activity of a patient that suffers from a chronic and/or acute disease or condition and has organ dysfunction or organ failure… wherein the method is for treatment of the organ dysfunction or organ failure in the patient”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The instant claims have been amended to recite that the method for modulating the ADM activity of a patient is in one that “suffers from a chronic and/or acute disease or condition and has organ dysfunction or organ failure” and that “the method is for 
The art of record (see Hinson et al.  Endocrine Rev.  21:  138-167, 2000) teaches that adrenomedullin has been measured in a wide range of disease states:  cardiovascular disorders, respiratory disorders, endocrine disorders, hepatic cirrhosis, lung and GI cancers and ACTH-secreting adenoma, Raynaud’s disease, sepsis and Wegener’s granulomatosis (Table 4).  However, this is no evidence presented in the art that these increases indicate a causal relationship.  The reference teaches that “Plasma adrenomedullin is increased in a variety of pathological conditions, usually, it appears, as a compensatory response to cardiovascular changes.  The one situation where plasma adrenomedullin concentrations may reach those levels required for receptor activation is in septic shock, where adrenomedullin may cause cardiovascular change” (page 157, 2nd column, section V).  Thus, the guidance in the art provides support for the utilization of the instantly claimed method in the treatment of sepsis and septic shock, but does not provide guidance to enable one of skill in the art to practice the method as currently claimed for treatment of any and all organ dysfunction or organ failure in a subject having a chronic or acute disease/disorder.  The specification fails to provide a nexus between adrenomedullin and any and all organ dysfunction or organ 
The antibodies in the claimed method bind to adrenomedullin and inhibit its activity in the body.  Adrenomedullin (ADM) is a protein that acts as a vasodilator.  Administration of antibodies which bind to ADM inhibit the activity of ADM and inhibit the vasodilation caused by ADM.  Therefore, the antibodies being administered in the claimed method would not “modulate” but rather, they would inhibit ADM activity.  “Modulate” indicates that a substance would control or regulate the activity of something, but the antibodies of the instant claims would only inhibit and therefore, the breadth of “modulate” is not supported.  The claims could recite that the subject being treated has a particular condition which might be improved by the administration of antibodies to ADM such as conditions in which ADM is increased and the subject is experiencing unwanted vasodilation where vasoconstriction would be beneficial.  However, the currently drafted claims encompass any organ dysfunction/failure wherein not every organ dysfunction/failure is related to vasodilation such that administration of an agent that inhibits ADM and causes vasoconstriction would result in a reduction of the dysfunction or treatment of the organ failure.  
Therefore, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to practice the instantly claimed methods for the treatment of organ dysfunction/failure in a patient with chronic/acute disease/disorder.
.

Response to Arguments
	Applicant argues that the claims are not directed to treating “all” organ dysfunction or failure because the claims are limited to patients with a chronic and/or acute disease or condition.  Applicant’s argument has been fully considered, but is not found persuasive.  The claims recite a limitation without a meaningful distinction.  If a subject has organ dysfunction/failure, more likely than not, there is going to be an underlying condition or disease that is responsible for the organ dysfunction/failure.  In fact, because there is no definition for what is encompassed by “condition”, this term is broad enough to encompass any cause of organ dysfunction/failure (such as trauma, surgery, burns, disease, shock, transfusions, poisoning, etc.).  Therefore, the claims are still directed to treating any and all organ dysfunction or failure because the limitation that the patients 
	At page 7 of the response, Applicant argues that multiple articles support the general ability of the method to treat organ dysfunction or failure.  Applicant refers to the Laterre et al. Power point and Schurholz et al. PowerPoint for support  of “the general nature of anti-ADM antibodies in supporting organ sufficiency”.  Both of these presentations were limited to the experimental model of sepsis.  Applicant refers to Blet, Given and Thiele articles as demonstrating methods of treating organ dysfunction or failure.  The Thiele reference utilizes a porcine two hit model of hemorrhagic and septic shock and concludes that anti-ADM antibodies may provide benefit in sepsis.  The Blet reference is limited to septic rats and the Geven reference is limited to rodent models of systemic inflammation and sepsis.  The evidence Applicant is referring to does not support the current broad claims to treatment of any organ dysfunction or organ failure in a patient that suffers from a chronic and/or acute disease or condition and also has organ dysfunction or organ failure.  The evidence provided is not commensurate in scope with the claims because the evidence only demonstrates a benefit with regard to sepsis.  As stated in the grounds of rejection, the guidance in the art provides support for the utilization of the instantly claimed method in the treatment of sepsis and septic shock, but does not provide guidance to enable one of skill in the art to practice the method as currently claimed for treatment of any and all organ dysfunction or organ failure in a subject having a chronic or acute disease/disorder.  

	Applicant asserts that the evidence of record supports that the inventors’ disclosure of the scope of use of the method provides one of ordinary skill in the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Pat. 9,304,127. ‘127 is directed to pharmaceutical compositions of anti-ADM antibodies consistent with those antibodies in the instant claims.  ‘127 also claims a method for modulating the activity of adrenomedullin in a subject in need thereof by administering said compositions or antibodies (claim 16) wherein the subject is suffering from systemic inflammatory response syndrome, sepsis or shock (claim 17).  Systemic inflammatory response syndrome is an acute condition which presents with at least two symptoms from fever or hypothermia, tachycardia, tachypnea and change in blood leucocyte count.  Therefore, 

Response to Arguments
Applicant argues at page 12 of the response that ‘127 does not claim a method for treating organ dysfunction or failure and that the specific diseases/conditions are distinct from organ dysfunction or failure.  Applicant’s arguments have been fully considered, but are not found persuasive.  The diseases/conditions of the subjects being administered the anti-ADM antibodies in ‘127 are diseases/conditions which result in organ dysfunction.  The methods of ‘127 administer an “effective amount” of the antibody to modulate the activity of ADM which is the same amount as that administered in the instant claims.  It is noted that the instant claims recite “wherein the method is for treatment of the organ dysfunction or organ failure in the patient” which is an intended use but does not mean that the amount being administered is sufficient to result in the treatment of the subjects.  The claims do not recite any particular amount and the amount would be for modulating the ADM activity.  Therefore, the claims of ‘127 anticipate the instant claims. 



Response to Arguments
Applicant formally traverses the rejection but fails to provide any arguments as to the traversal.  Applicant asserts that the application has other grounds of rejection and filing a TD would be premature.  Applicant’s arguments have been fully considered but are not persuasive.

Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Pat. No. 9,140,696. The claims of ‘696 are limited to therapy of systemic inflammatory response syndrome, 

Response to Arguments
Applicant argues at page 12 of the response that ‘696 does not claim a method for treating organ dysfunction or failure and that the specific diseases/conditions are distinct from organ dysfunction or failure.  Applicant’s arguments have been fully considered, but are not found persuasive.  The diseases/conditions of the subjects being administered the anti-ADM antibodies in ‘696 are diseases/conditions which result in organ dysfunction.  The methods of ‘696 administer an “effective amount” of the antibody to modulate the activity of ADM which is the same amount as that administered in the instant claims.  It is noted that the instant claims recite “wherein the method is for treatment of the organ dysfunction or organ failure in the patient” which is an intended use but does not mean that the amount being administered is sufficient to result in the treatment of the subjects.  The claims do not recite any particular amount and the amount would be for modulating the ADM activity.  Therefore, the claims of ‘696 anticipate the instant claims. 


Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Pat. No. 10,227,405. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to methods which utilize the antibodies recited in ‘405 and encompass common patient populations as subjects in need of regulation of fluid balance are encompassed by the generic recitation of “patient” in the instant claims.  Claim 8 of ‘405 specifically recites that the subject is suffering from kidney dysfunction.  Therefore, the claims of the instant application encompass common subject matter with '405 and ‘405 would anticipate the instant claims. 

Response to Arguments
Applicant formally traverses the rejection but fails to provide any arguments as to the traversal.  Applicant asserts that the application has other grounds of rejection and filing a TD would be premature.  Applicant’s arguments have been fully considered but are not persuasive.

Claims 27-31, 33, 36-41 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Pat. No. 10,221,238.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to methods which utilize the antibodies recited in ‘238 and encompass common patient populations as subjects in need of therapeutic intervention for organ dysfunction or organ failure are encompassed by the generic recitation of “patient” in the instant claims.  Furthermore, claim 42 recites that the method is for prevention and reduction of organ dysfunction or organ failure in the patient.  Therefore, the claims of the instant application encompass common subject matter with '238 and would anticipate the instant claims. 
Response to Arguments
Applicant formally traverses the rejection but fails to provide any arguments as to the traversal.  Applicant asserts that the application has other grounds of rejection and filing a TD would be premature.  Applicant’s arguments have been fully considered but are not persuasive.

Applicant asks for separate consideration of claim 46 in all the double patenting rejections.  Claim 46 recites that the antibody “specifically binds to at least 4 amino acids within the N-terminal portion of ADM (amino acids 1-21)”.  The antibodies used in the methods of ‘900, ‘405 and ‘238 have the same CDRs as the antibodies of the instant claims and therefore, necessarily have the same functional properties as those of the 
The claims of all the cited patents have limitations regarding non-neutralizing antibodies.  Furthermore, antibodies which recite specific CDR structure which is identical to that of the instant claims will have the same functional properties because those functional properties are a result of the antibody structure (i.e. CDRs) which are responsible for antigen binding.   A compound and all its properties are inseparable  (see In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sfiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christine J Saoud/Primary Examiner, Art Unit 1647